Citation Nr: 0322173	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  02-02 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel




INTRODUCTION

The veteran had active service from September 1944 to July 
1946 and from May 1951 to June 1952.  The veteran died in 
January 1999; the appellant is the veteran's widow.

This appeal initially came before the Board of Veteran's 
Appeal (Board) from rating decisions from the Department of 
Veterans Affairs (VA) Roanoke, Virginia Regional Office (RO).

It is noted that following the appellant's initial claim, 
several rating decisions that denied the benefits requested 
were promulgated.  Timely statements that can be considered 
Notices of Disagreement were submitted by the appellant to 
the initial rating actions, and as such the issue on appeal 
is as listed on the title page of this decision.

By decision of the Board in December 2002, an additional 
issue that had been on appeal was decided; therefore, the 
only issue on appeal is as listed on the title page.


REMAND

As to this issue, in December 2002, a development request for 
VA treatment records was made by the Board, pursuant to 
authority then granted by 38 C.F.R. § 19.9 (a)(2) (2002) and 
while it appears that the treatment records were requested, 
there is no indication that any records were received.  It is 
acknowledged that the case, Disabled American Veterans, et. 
al., v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), invalidated or restricted 38 C.F.R. § 19.9(a)(2); 
however, no substantive evidence was received pursuant to the 
development request.  However, for the reason enumerated 
below, the Board finds a Remand is required in this case

The veteran was treated at the Hampton, Virginia VA Medical 
Center (VAMC) from September 1998 to January 1999 for 
Hodgkin's disease; these treatment records should be 
obtained.

Additionally, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), was signed into law.  
38 U.S.C.A. § 5100 et. seq. (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  Therefore, to 
fully comply with the VCAA, on Remand, the RO must assure 
that the provisions of this new Act are complied with, 
including the notification requirements set forth in the new 
law.  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should send a letter to the 
appellant and her representative 
informing them of the pertinent 
provisions of the VCAA.  Specifically, it 
should also be indicated which of the 
parties is responsible for obtaining 
which evidence.  See Quartuccio, supra.

2.  The RO should obtain VA treatment 
records for the veteran from September 
1998 to January 1999.  Complete clinical 
records should be obtained, including 
records of treatment by Dr. J. J. Regan 
and all oncology records concerning the 
specifics of any chemotherapy, either on 
an inpatient or outpatient basis.  All 
laboratory studies for this period, to 
include any blood tests that may have 
been administered should be obtained.  To 
the extent that an attempt to obtain 
records that is unsuccessful, the claims 
folder should contain documentation of 
the attempts made.  The appellant and her 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.  

3.  After completion of the above, the RO 
should review the appellant's claim on 
the basis of all the evidence of record.  
If the action taken remains adverse to 
the appellant in any way, she and her 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC).  The SSOC should 
additionally include a discussion of all 
evidence received since the last 
statement of the case was issued.  The 
appellant and her representative should 
then be afforded an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs


 to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




